Citation Nr: 1718967	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested by blood clots in the bilateral legs as a result of a September 8, 2008 surgery and post-surgical care performed at the VA Medical Center (VAMC) in Richmond, Virginia.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was originally before the Board in April 2016, when the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested by blood clots in the bilateral legs as a result of a September 8, 2008 surgery and post-surgical care performed at the VAMC in Richmond, Virginia.  The Veteran appealed the denial of the claim to the United States Court of Appeals for Veterans Claims (Court), which in November 2016, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252 (a) for readjudication consistent with the Motion.

In June 2010, the Veteran and his spouse testified at a hearing before a Decision Review Officer.  The transcript of that hearing is of record.

In December 2016, the Veteran's representative requested a 90 day extension of time to submit additional evidence or file a brief in support of the appeal.  The Board granted this request in January 2017.  As the requested 90 day extension has now elapsed and the Veteran's representative has submitted argument in support the appeal, the Board may proceed with appellate review.  

A January 2016 rating decision denied entitlement to service connection for status post excision of squamous cell carcinoma.  In May 2016, the Veteran submitted a timely notice of disagreement (NOD) with respect to this denial.  The record does not reflect a statement of the case (SOC) has been issued with respect to this claim.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in December 2016, the Veteran appointed Daniel G. Krasnegor as his representative and limited representation only to the issue on appeal, thus Disabled American Veterans remains his representative for all prior claims.  Accordingly, in the circumstances presented in this case, the issue of entitlement to service connection for status post excision of squamous cell carcinoma is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action rather than remanded for issuance of an SOC.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Consistent with the Court's November 2016 Order granting the parties' JMR, the Board has determined that remand of the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested by blood clots in the bilateral legs, as a result of a September 8, 2008 surgery and post-surgical care performed at the VAMC in Richmond, Virginia, is appropriate.

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.   

In the November 2016 JMR, the parties argued the February 2011 VA opinion which addressed the claim was inadequate.  Specifically, the parties found that the February 2011 VA examiner seemed to apply an impermissibly high standard of medical certainty in finding Veteran's blood clots were not caused by the September 8, 2008, surgery or post-operative care.  Additionally, the parties also found that the February 2011 VA examiner did not address all the questions posed.  Specifically, the February 2011 VA examiner only addressed the question of whether or not the Veteran should have been placed on/prescribed blood thinners following his aortic aneurysm repair on September 8, 2008 and did not address the question of whether the acute occlusion of aortic graft stent with emergency axillobifemoral bypass and bilateral compartment fasciotomies was an expected or an unexpected residual/complication of the September 8, 2008 surgery, which the necessitated a need for another VA opinion which addressed both questions.   

Additionally, the Board notes that the Veteran was afforded several VA examinations in April 2011.  The April 2011 examination reports endorsed diagnoses of residuals to repair of abdominal aortic aneurysm in 2008, sensory loss due to ischemia related to vascular surgery, and multiple surgical scars with healing by secondary intent; however, no opinion regarding the etiology of these diagnoses was provided and should be considered by a VA examiner on remand.  Additionally, the findings of the June 2009 medical letter by Dr. Thomas N. George, M.D., should be considered by a VA examiner on remand.

Consequently, for the reasons discussed above, a remand for an additional VA medical opinion is warranted prior to further consideration of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from an appropriate VA examiner with regard to the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested by blood clots in the bilateral legs as a result of a September 8, 2008 surgery and post-surgical care performed at the VAMC in Richmond, Virginia.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with requested opinion.  The examiner should address the following:

(a) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's aortic aneurysm repair on September 8, 2008, caused additional disability, to include acute occlusion of aortic graft stent with emergency axillobifemoral bypass and bilateral compartment fasciotomies.  The examiner should also consider April 2011 examination report which diagnosed residuals to repair of abdominal aortic aneurysm in 2008, sensory loss due to ischemia related to vascular surgery, and multiple surgical scars with healing by secondary intent as well as the June 2009 medical letter by Dr. Thomas N. George, M.D.  

(b) If the examiner determines that the aortic aneurysm repair on September 8, 2008 caused additional disability, then the examiner must specifically identify the additional disability, and provide opinions as to the following:

(i) Whether it is at least as likely as not (a 50 percent or greater probability) that the proximate cause of the additional disability identified was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care or treatment, to include the Veteran's assertion that he should have been placed on/prescribed blood thinners following his aortic aneurysm repair on September 8, 2008. 


(ii) Whether it is at least as likely as not (a 50 percent or greater probability) any additional disability identified was proximately caused by an event not reasonably foreseeable.  Also, was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

The rationale for all opinions expressed should be set forth. 

If it is determined that an opinion cannot be satisfactorily determined without another clinical examination of the Veteran, such examination should be scheduled with proper notification of such provided to the Veteran.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


